DETAILED ACTION
Claim(s) 1-16 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2018 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/01/2019 is being considered by the examiner.
Specification
The abstract filed 11/20/2018 of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Objections
Claim 1 is objected to because of the following informalities: “maximumn” in line 13 should read “maximum”.
Claim 1 is objected 
Claim 1 is objected to because of the following informalities: “the phasic response” in line 10 should read “the phasic skin response”.
Claim 1 is objected to because of the following informalities: “phasic response” in line 14 should read “phasic skin response”. 
Claim 2 is objected to because of the following informalities: “reaching” is repeated twice in line 2.
Claim 2 is objected to because of the following informalities: “condutance” in line 3 should read “conductance”.
Claim 4 is objected to because of the following informalities: “reponse” in line 4 should read “response”.
Claim 7 is objected to because of the following informalities: “… claim 1 comprising …” in line 1 should read “… claim 1, further comprising…”. 
Claim 9 is objected to because of the following informalities: “the wrist” in line 4 should read “a wrist”.
Claim 11 is objected to because of the following informalities: “maximumn” in line 13 should read “maximum”. 
Claim 12 is objected to because of the following informalities: “wherien” in line 1 should read “wherein”.
Claim 13 is objected to because of the following informalities: “reponse” in line 3 should read “response”.
Claim 16 is objected
Claims 2-8, 10, and 12-15 are objected to because of the following informalities:  “A sensor” or “A monitoring device” or “A method” should read “The sensor” or “The monitoring system” or “The method”, in lines 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claim 9, the claim improperly recites the living body as part of the claimed invention. The claim recites a sensor is mounted on the wrist band for application to the top of the wrist, in lines 3-4. It is recommended to the Applicant to amend the claim to state “a sensor as claimed in claim 1 mounted on the wrist band configured for application to the top of a wrist” (Emphasis added). Claim 10 is rejected due to its dependence from Claim 9. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are generally directed towards a sensor for measuring skin conductance, a method of using a sensor for measuring skin conductance, and a method of measuring skin conductance, comprising: an amplifier for converting the skin conductance into an analog output voltage; an analog to digital converter for converting the analog output voltage to a digital output signal; and a digital processor for extracting the phasic skin response from the digital output signal and increases in the tonic skin response.   
Claims 1-4, 6, 8-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galchenkov et al. (US Pat. 6,167,299), hereinafter referred to as Galchenkov, in view of De Vries et al. (Pub. No. US 2014/0031704), hereinafter referred to as De Vries.
Regarding Claim 1, Galchenkov discloses a sensor for measuring skin conductance (Abstract, “methods and devices for diagnostics of the status of an alive organism basing on skin electrical conductivity”), comprising: 

an analog to digital converter (Fig. 6, element 51, “analog-to-digital converter”) for converting the analog output voltage to a digital output signal (Col. 9, lines 13-26, “From the output of the amplifier the signal is fed into the input of the standard 16-digit analog-to-digital converter”); and 
a digital processor (Fig. 6, element 52, “computer” and Col. 9, lines 53-61, “The signal digital processing device version can be implemented on the basis of any personal computer, as well as employing any microcontroller or one-chip microcomputer”) for extracting the phasic skin response from the digital output signal and increases in the tonic skin response (Col. 9, lines 13-26, “subsequent analysis of the signal are performed digitally” and Fig. 2, element a, “shape of the signal”, the signal being the GSR signal, and Col. 6, lines 44-55, “Plot (a) demonstrates the shape of the signal … the plot (d) on the same Fig. 2 is the result of GSR signal discrimination from the background of the trend and of interference carryout in compliance with the present invention … The labels S1 and S2 denote signals corresponding to the time of phasic component pulses occurrence”. Therefore, the processor extracts the phasic components and the tonic components by the first and second derivatives.), 
wherein the amplifier has a logarithmic gain for generating an output signal which is a logarithm of the skin conductance (Col. 9, lines 13-26, “Taking of logarithm and all subsequent 
However, Galchenkov does not explicitly disclose wherein the digital processor is adapted to extract the phasic response as a period of monotonic rise of the skin conductance with a rise time between a minimum and a maximum value, and wherein the digital processor is adapted to identify increases in the tonic skin response as a rise of the skin conductance with a rise time longer than the maximum value and when no phasic response has been extracted.
De Vries teaches a device for receiving a skin conductance signal indicating a skin conductance of a user (Fig. 1, element 20, “skin conductance sensor”) and a processing unit (Fig. 1, element 14, “processing unit”) for processing the skin conductance trace data (para. [0037]). De Vries further teaches that the processing unit can be adapted to extract the phasic component of the skin conductance signal, and then process the phasic component. Devries teaches that the phasic component can be extracted by determining the rise times tr values, due to the phasic component having a shorter rise time (para. [0050]). De Vries also further teaches the processing unit is adapted to extract the tonic component of the skin conductance signal and processing the tonic component. De Vries teaches that the rise time values can be determined in the tonic component, and rises over a longer time span indicate a tonic component (para. [0049]). It would have been obvious to one of ordinary skill in the art before 
Regarding Claim 2, modified Galchenkov discloses the sensor as claimed in claim 1.
However, modified Galchenkov fails to explicitly disclose wherein the digital processor is adapted to determine the rise time as the time from the skin conductance reaching a first level which is a multiple (1+k) of the skin conductance at the start of the monotonic rise to the end of the monotonic rise.
De Vries further teaches in Fig. 5 and para. [0051] that the digital processor is adapted to determine the SCR (also known as the phasic response) in the skin conductance signal. The SCR responses are detected using the slope of the skin conductance trace data. If the slope exceeds a given value, a SCR signal is detected. In Figure 5, the amplitude is detected from the start of the monotonic rise to the end of the monotonic rise (shown as amp 1), and the time from the skin conductance signal reaching a first level or a second level is determined from the rise time (shown as tr1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by modified Galchenkov to further be adapted to determine a rise time in the GSR signal. Determining a rise 
Regarding Claim 3, modified Galchenkov discloses the sensor as claimed in claim 1.
However, modified Galchenkov fails to explicitly disclose wherein the digital processor is adapted to extract the phasic response by: detecting local maxima and minima in the digital output signal representing the skin conductance; detecting rising edges in the digital output signal representing the skin conductance; identifying as the phasic skin response those the rising edges that have a duration within a first range and an amplitude change within a second range, 3wherein the digital processor is adapted to extract increases in the tonic skin response by: detecting rises in the digital output signal representing the skin conductance over a period at least longer than the maximum of the first range.
De Vries further teaches in Fig. 5 and paras. [0051-0052] detecting local maxima and minima points and detecting a rising edge in the digital output signal (para. [0052], “amplitude change (amp1, amp2 …) can be determined”, the local maxima and minima points are the two values between the amplitude signals, and the rising edge is detected by a change in amplitude), identifying the phasic response due to a rising edge being within a first range and a second range (para. [0051], “the skin conductance response SCR (the phasic response) are detected by evaluating the slope at subsequent points of the skin conductance data”), and extracting the tonic skin response by detecting rises in the skin conductance signal that are over a period at least longer than the maximum of the first range (para. [0049], “the rise time values can be determined in the tonic component, thus rises over a longer time span”). It would have 
Regarding Claim 4, modified Galchenkov discloses the sensor as claimed in claim 3.
However, modified Galchenkov fails to explicitly disclose wherein the digital processor is adapted to extract increases in the tonic skin response by filtering out rises in the digital output signal representing the skin conductance corresponding to rising edges identified as phasic skin response.
	De Vries further teaches the measuring device is adapted to extract the tonic component from the skin conductance signal (before the skin conductance signal is formed), thus the skin conductance signal only comprises the tonic component and not the phasic component (para. [0049]). Therefore, the phasic component of the skin response is filtered out from the skin conductance signal, leaving only the tonic skin response to be processed by the processing unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit taught by modified Galchenkov to further extract increases in the tonic response by filtering out the phasic response signal. Filtering the phasic response would allow for the trace data the only comprise 
Regarding Claim 6, modified Galchenkov discloses the sensor as claimed in claim 1. 
However, modified Galchenkov fails to explicitly disclose a temperature measurement circuit.
De Vries teaches of a stress-measuring device including receiving a skin conductance signal from a skin conductance sensor and a processor to determine the phasic and tonic components from the skin conductance trace (Fig. 1 and para. [0008]). De Vries further teaches of obtaining other physiological measurements, such as skin temperature (para. [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor disclosed by modified Galchenkov to further include obtaining a skin temperature from the user. Obtaining other physiological measurements, like skin temperature, allows for additional measurements to be obtained and can be combined with the skin conductance data to obtain richer information on the stress level or state of the user (para. [0044]).
Regarding Claim 8, 
Regarding Claim 9, modified Galchenkov discloses a monitoring system comprising: a wrist band (col. 5, lines 34-39, “the electrodes may be embodied in various versions, for example as two rings, a wrist bracelet …”); and a sensor as claimed in claim 1 mounted to the wrist band configured for application to the top of the wrist (col. 5, lines 34-39, “the device for GSR monitoring includes the input unit connected to the electrodes for application onto the skin of the subject”). 
Regarding Claim 10, modified Galchenkov discloses the monitoring system as claimed in claim 9.
However, modified Galchenkov fails to explicitly disclose an output device for providing advice to the user relating to required behavior for improving the quality of a next sleep period of the user.
	De Vries teaches a stress measuring device including a sensor to measure skin conductance of a user (Fig. 1, element 20) and a wrist band configured to mount the sensor to the user (Fig. 2, element 20). De Vries further teaches an output device (Fig. 2, element 40). The output device is capable of outputting information to the user, such as the stress level. The output device is capable of using sound, light, and/or vibration to output the information to the user (para. [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin conductance system as taught by modified Galchenkov to further include an output device. Including an output device allows for measurements and feedback to be provided for the user to adjust their behavior accordingly (para. [0044]).
Regarding Claim 11, Galchenkov discloses a method of measuring skin conductance (Abstract, “methods for diagnostics of the status of an alive organism basing on skin electrical conductivity ...”), comprising: 
performing signal amplification to convert a skin conductance into an analog output voltage (Col. 9, lines 13-26, “electrodes are connected through the resistor R to the stabilized source of the dc electric voltage. The signal from the resistor is fed to the operational amplifier with high input impedance and low output impedance said amplifier working in a linear mode”); 
converting the analog output voltage to a digital output signal (Col. 9, lines 13-26, “From the output of the amplifier the signal is fed into the input of the standard 16-digit analog-to-digital converter”); and 
extracting the phasic skin response from the digital output signal and increases in the tonic skin response (Col. 9, lines 13-26, “subsequent analysis of the signal are performed digitally” and Fig. 2, element a, “shape of the signal”, the signal being the GSR signal, and Col. 6, lines 44-55, “Plot (a) demonstrates the shape of the signal … the plot (d) on the same Fig. 2 is the result of GSR signal discrimination from the background of the trend and of interference carryout in compliance with the present invention … The labels S1 and S2 denote signals corresponding to the time of phasic component pulses occurrence”. Therefore, the processor is able to extract the phasic components and the tonic components by the first and second derivatives), 
wherein the amplification is implemented with a logarithmic gain, generating an output signal which is a logarithm of the skin conductance, thereby with a decreasing gain for 
However, Galchenkov does not explicitly disclose wherein the method comprises extracting the phasic response as a period of monotonic rise of the skin conductance with a rise time between a minimum and a maximum value, and wherein the method comprises identifying increases in the tonic skin response as a rise of the skin conductance with a rise time longer than the maximum value and when no phasic response has been extracted.
De Vries teaches a method for receiving a skin conductance signal indicating a skin conductance of a user (Fig. 1, element 20, “skin conductance sensor”) and a processing unit (Fig. 1, element 14, “processing unit”) for processing the skin conductance trace data (para. [0037]). De Vries further teaches that the method comprises extracting the phasic component of the skin conductance signal, and then process the phasic component. De Vries teaches that the phasic component can be extracted by determining the rise times tr values, due to the phasic component having a shorter rise time (para. [0050]). De Vries also further teaches the method is adapted to extract the tonic component of the skin conductance signal and processing the tonic component. De Vries teaches that the rise time values can be determined in the tonic component, and rises over a longer time span indicate a tonic component (para. [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 12, modified Galchenkov discloses the method as claimed in claim 11.
However, modified Galchenkov fails to explicitly disclose wherein extract the phasic skin response comprises: detecting local maxima and minima in the digital output signal representing the skin conductance; detecting rising edges in the digital output signal representing the skin conductance; identifying as the phasic skin response those the rising edges that have a duration within a first range and an amplitude change within a second range, wherein extracting the tonic skin response comprises: detecting rises in the digital output signal representing the skin conductance over a period at least longer than the maximum of the first range.
De Vries further teaches in Fig. 5 and paras. [0051-0052] detecting local maxima and minima points and detecting a rising edge in the digital output signal (para. [0052], “amplitude change (amp1, amp2 …) can be determined”, the local maxima and minima points are the two values between the amplitude signals, and the rising edge is detected by a change in amplitude), identifying the phasic response due to a rising edge being within a first range and a 
Regarding Claim 13, modified Galchenkov discloses the method as claimed in claim 12.
However, modified Galchenkov fails to explicitly disclose the method comprising extracting the tonic skin response by filtering out rises in the digital output signal representing the skin conductance corresponding to rising edges identified as phasic skin response.
De Vries further teaches the method extracts the tonic component from the skin conductance signal (before the skin conductance signal is formed), thus the skin conductance signal only comprises the tonic component and not the phasic component (para. [0049]). Therefore, the phasic component of the skin response is filtered out from the skin conductance signal, leaving only the tonic skin response to be processed in the method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding Claim 15, modified Galchenkov discloses the method as claimed in claim 11.
However, modified Galchenkov fails to explicitly disclose calculating a cortisol response from the skin responses.
De Vries further teaches in the method that the skin conductance trace data, the phasic response, and the tonic response data the determine a frequency distribution of the rise time values and determine a stress level of the user based on the frequency distribution (para. [0041]). The instant application states in the specification at pg. 5, lines 19-25 that the cortisol response is calculated using the phasic and tonic components as inputs to predict the cortisol level. The instant application also states in the specification at pg. 2, lines 10-15, that cortisol is also known as the “stress hormone”, and a cortisol level will change as the body reacts to stress. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by modified Galchenkov to further estimate a cortisol level from the stress levels determined by the method taught by De Vries. Determining and measuring a stress level or cortisol level allows for outputs to be provided to the patient to be notified of an elevated stress state (para. [0044]).
Regarding Claim 16, modified Galchenkov discloses a monitoring method comprising: measuring skin conductance at the top of the wrist by applying the method of claim 11 using a wrist band sensor (col. 5, lines 34-39, “the electrodes may be embodied in various versions, for .
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galchenkov in view of De Vries as applied to Claims 1 and 11 above, and further in view of Mark Jim Bitoun (Pub. No. US 2014/0329214), hereinafter referred to as Bitoun.
Regarding Claim 7, modified Galchenkov discloses the sensor as claimed in claim 1. 
However, modified Galchenkov fails to explicitly disclose a signal processing unit for filtering out or limiting the influence of skin conductance measurements during events of poor skin electrode contact and/or for filtering to reject or limiting the influence of false responses due to motion detected by an accelerometer.
Bitoun teaches a wearable device that can capture physiological information through a wristband device worn by a user (para. [0014]). Bitoun teaches that the wearable device can include at least sensors for stress-related physiological indicators, such as galvanic skin responses (para. [0018-0019]). Bitoun further teaches of signal conditioning circuitry (Fig. 1, “Signal conditioning circuitry” and “MCU”) with multiple stages to filter and amplify the galvanic skin response signal with low pass and high pass to filter high frequency noise, which may be due to poor contact or galvanic skin response signals (para. [0064]). Bitoun also teaches detecting and measuring physical motion, which can cause changes to the physiological indicators, like galvanic skin response, through the use of accelerometers (Fig. 1, “Accelerometer” and para. [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device and circuitry disclosed by modified Galchenkov to further include an accelerometer and additional 
Regarding Claim 14, modified Galchenkov discloses a method as claimed in claim 11. 
However, modified Galchenkov fails to explicitly disclose filtering out or limiting the influence of skin conductance measurements during events of poor skin electrode contact; and/or filtering to reject or limiting the influence of false responses due to motion.
Bitoun teaches a method of capturing physiological information through a wristband device worn by a user (para. [0014]). Bitoun teaches that the method can include at least sensors for stress-related physiological indicators, such as galvanic skin responses (para. [0018-0019]). Bitoun further teaches using signal conditioning circuitry (Fig. 1, “Signal conditioning circuitry” and “MCU”) with multiple stages to filter and amplify the galvanic skin response signal with low pass and high pass to filter high frequency noise, which may be due to poor contact or galvanic skin response signals (para. [0064]). Bitoun also teaches detecting and measuring physical motion, which can cause changes to the physiological indicators, like galvanic skin response, through the use of accelerometers (Fig. 1, “Accelerometer” and para. [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 5 is dependent upon a rejected base claim, however, it appears to be allowable over the prior art of reference.
	Regarding Claim 5, no prior art of reference reasonably discloses or teaches a feedback path provided between the output and the second input which includes at least one diode. The closest prior art of reference is Galchenkov (US Pat. 6,167,299). Galchenkov discloses all of the elements of claim 5 except for the feedback path, which includes one diode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791